Citation Nr: 0725845	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  01-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pain in the hips, 
knees, and ankles, to include as being secondary to neuritis, 
right sciatic nerve.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for colon cancer, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

7.  Entitlement to a compensable disability rating for 
residuals of left clavicle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to July 
1958, from October 1958 to October 1964, and from January 
1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 2000 
and in May 2000, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In July 2006, the veteran filed a claim seeking an increased 
disability rating for his service-connected neuritis, right 
sciatic nerve.  This claim has not been addressed by the RO, 
and it is therefore referred to the RO for development and 
adjudication as appropriate.

The issues of service connection for pain in the hips, knees 
and ankles, to include secondary to neuritis, right sciatic 
nerve; service connection for skin cancer, to include as due 
to exposure to ionizing radiation; and an increased 
disability rating for residuals of left clavicle fracture, 
are addressed in the Remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and is not shown by the medical evidence 
of record to be related to his military service.

2.  Colon cancer is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident of the veteran's military service, including 
exposure to ionizing radiation.

3. The veteran's current hypertension was not manifested 
until many years after service and is not shown by the 
medical evidence of record to be related to active duty 
service or any incident therein.

4.  In January 1996, the RO issued a rating decision which 
denied the veteran's initial claim seeking for service 
connection for sinusitis.  Although provided notice that same 
month, the veteran did not perfect an appeal of this 
decision.

5.  Evidence received since the January 1996 RO decision is 
cumulative or redundant, or it is not so significant that it 
must be considered in order to fairly decide the merits of 
his claim seeking service connection for sinusitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Colon cancer was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

3.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for sinusitis is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in February 2002, in June 2003, and in October 2006, 
advised the veteran of the foregoing elements of the notice 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  This 
case arises from the veteran's initial claim filed in 
November 1999, before the enactment of the Veterans Claims 
Assistance Act of 2000.  Although complete notice may not 
have been provided to the appellant prior to the initial 
adjudication herein, the appellant has not been prejudiced 
thereby.  The content of the notice subsequently provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify, and the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

As for his claim to reopen to issue of entitlement to service 
connection for sinusitis, the veteran has been informed 
through letters, the rating decision, and statements of the 
case, of the definition of new and material evidence, and 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004); Prickett, 20 Vet. App. at 376.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified pertinent private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination 
regarding the veteran's claims for bilateral hearing loss, 
colon cancer, and hypertension, is not warranted as treatment 
or evidence of these conditions is not shown in service or 
for many years thereafter.  Moreover, a medical opinion 
concerning the veteran's sinusitis is not warranted as the 
Board has not reopened the veteran's claim.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including sensorineural hearing loss, hypertension and 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

A.  Bilateral Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to aircraft noise.

Historically, the veteran served on active duty in the Air 
Force from January 1954 to July 1958, from October 1958 to 
October 1964, and from January 1968 to July 1968.  A review 
of his service personnel records revealed that his primary 
duties included the repair and maintenance of various types 
of precision measurement equipment.  Many of these 
instruments were onboard aircraft, and in the course of 
performing these duties, the veteran testified that he was 
frequently exposed to jet engine noise.

The veteran's initial enlistment examination, performed in 
December 1953, noted that his hearing acuity was 15/15, 
bilaterally, on whispered voice testing.  Clinical 
examination of his ears and drums was normal.  His service 
medical records were essentially silent as to any complaints 
of or treatment for hearing loss during service.

On an authorized audiological evaluation in April 1958, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
-
10
LEFT
10
5
5
-
15

Clinical evaluation of his ears and drums was reported to be 
normal.

On an authorized audiological evaluation in September 1964, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
0
LEFT
0
0
-10
0
15

The report noted that examination of the veteran's ears and 
drums were normal.

On an authorized audiological evaluation in July 1965, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
-5
0
-5
0
-5

The reported listed the veteran's ears and drums as normal.

Following his discharge from the service, private and VA 
medical treatment records reveal findings of bilateral 
hearing loss beginning in 1995.  

In October 1995, a VA audiological examination was conducted.  
The report of this examination noted the veteran's complaints 
of a recurring plugged sensation in his left ear "more 
frequently over the last couple years."  The report noted 
the veteran's history of exposure to aircraft noise during 
his service.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
25
LEFT
20
60
65
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 36 percent in the left ear.  
The examiner stated that these findings revealed "normal 
hearing through the speech frequencies sloping to a mild high 
frequency sensorineural hearing loss" in the right ear.  The 
left ear showed "normal hearing in the low frequencies 
sloping to moderately severe sensorineural hearing loss 
starting above 500 [hertz]."  The VA examiner indicated that 
in view of the asymmetric sensorineural hearing loss and the 
positive acoustic reflex decay in the left ear, auditory 
brainstem response (ABR) testing was being scheduled to 
screen for retrocochlear dysfunction.

In October 1997, the veteran was seen for an audiological 
assessment.  The report noted the veteran's complaints of a 
stuffed/plugged sensation and decreased hearing in the left 
ear for the past few years.  The report noted his history of 
aircraft noise exposure while in the military between 1954 
and 1964.  It noted that ABR testing, performed in November 
1995, was abnormal and an electronystagmograph in December 
1995, had revealed a left caloric unilateral weakness.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
25
LEFT
20
55
60
65
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 28 percent in the left ear.  
The examiner stated that these findings revealed "normal 
hearing through the speech frequencies sloping to a mild high 
frequency hearing loss" in the right ear, and a "mild 
sloping to severe hearing loss" in the left ear.  The 
examination further revealed significant acoustic reflex 
decay stimulating the left ear, and no significant acoustic 
reflex delay stimulating the right ear.  The diagnoses were 
mild high frequency sensorineural hearing loss in his right 
ear, and a mild sloping to severe sensorineural hearing loss 
in the left ear.  It also noted that there had been no 
significant change of hearing since his prior audiological 
examination in October 1995.  

In May 2000, the veteran submitted a statement alleging that 
he developed nerve damage in his left ear secondary to his 
inservice exposure to aircraft noise.  A treatment report, 
dated in June 2004, noted a finding of acute nonsupporative 
otitis media.

At his hearing before the Board in February 2007, the veteran 
testified that his inservice duties exposed him to aircraft 
and jet engine noise, which resulted in nerve damage to his 
ears.  Following his discharge from the service, he indicated 
that he worked as a civilian for eighteen years in the Air 
Force's calibration program.  He noted that while he 
continued working around airplanes in this position, his 
noise exposure was not quite as much.  He denied having 
received any recent treatment for this condition.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In the instant case, the veteran does not have right ear 
hearing loss for VA purposes.  Id.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability. . . 
.  In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current right ear hearing loss 
for VA purposes, service connection is not warranted.  

The medical evidence shows left ear loss under the provisions 
of 38 C.F.R. § 3.385.  Nevertheless, the veteran's service 
medical records are completely silent as to any complaints of 
or treatment for his hearing and/or ears during service.  
Moreover, there is no medical evidence that the veteran's 
current left ear hearing loss is related to his military 
service.  See Hickson, 12 Vet. App. at 253.   

The veteran contends that his current hearing loss is related 
to the acoustic trauma he experienced in service.  Although 
the veteran is competent to testify as to events and 
observations, such as being exposed to noise in service, his 
statements are not competent evidence to establish the 
etiology of his left ear hearing loss.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's hearing loss to service or to 
any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than twenty-five years after his 
final period of service had ended.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).  As there is no competent evidence 
which provides the required nexus between military service 
and the issue on appeal, service connection for hearing loss 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



B.  Colon Cancer

The veteran is seeking service connection for colon cancer.  
He contends that he incurred colon cancer due to exposure to 
ionizing radiation in service.  Specifically, he claims that 
in the performance of his inservice duties as a precision 
measurement technician, he was exposed to radioactive 
materials and several cleaning compounds.  Service connection 
for a disorder which is claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40 
(1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
In this case, however, the veteran can not avail himself of 
this avenue of recovery as he is not shown to have 
participated in a radiation-risk activity, as defined in 38 
U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Nor has any such 
activity been alleged.  Id.  

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 


1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  

In this case, the veteran can not avail himself of this 
second avenue of recovery either.  A "radiation-exposed 
veteran" is one who participated in a "radiation-risk 
activity" which includes occupation of Hiroshima or Nagasaki 
beginning on August 6, 1945 and ending on July 1, 1946.  38 
C.F.R. §§ 3.309(d) (3).  As noted above, the veteran does not 
meet this requirement.  

Pursuant to 38 C.F.R. § 3.311, the RO requested and received 
the veteran's Cumulative Occupational Exposure History to 
Ionizing Radiation reports, dated in June 2003 and in August 
2006, from the Department of the Air Force, Air Force 
Institute for Operational Health.  These reports revealed the 
veteran's total effective dose equivalent (TEDE) to be 0.00.  
Accordingly, there is no evidence showing that the veteran is 
an ionizing radiation-exposed veteran.  

The Board recognizes that private medical evidence of record 
demonstrates that the veteran developed colon cancer after 5 
years following his military service.  Additionally, the 
Board recognizes that colon cancer is listed as a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  However, the Board 
finds service connection unwarranted under 38 C.F.R. § 3.311 
because the dose assessment received from the Air Force was 
negative as to any exposure to ionizing radiation.  Absent 
some confirmed exposure, referral to the VA Undersecretary 
for Benefits is not required.  See 38 C.F.R. §§ 3.311(b).

The veteran's disagreement as to his alleged inservice 
exposure to ionizing radiation, as expressed in various 
statements in the record, does not offset the findings of the 
U.S. Air Force records herein, as he is not certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine, or radiology.  See 38 C.F.R. 
§ 3.311(a)(3)(ii); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 


(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not competent evidence to contest the analysis 
provided herein by the U.S. Air Force.

Regarding the third avenue of recovery here, a veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the veteran is entitled to 
service connection under 38 C.F.R. § 3.303.  In order to 
warrant service connection under this regulation, there must 
be (1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Pond, 12 Vet. 
App. at 341.

The veteran has not presented any competent medical evidence 
showing that he currently has colon cancer as a result of 
military service, or any incident therein.  Service medical 
records are negative for any complaints, treatment or 
diagnoses related to the veteran's colon.  The veteran's 
service medical records are negative for any problems 
associated with his colon.  Of the medical evidence of 
record, the earliest evidence of colon cancer is found in 
records dated in the 1994, twenty-five after his discharge 
from active service.  Shaw v. Principi, 3 Vet. App. 365 
(1992) (finding the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

Moreover, there is no competent evidence of record which 
attributes the veteran's colon cancer to his service.  The 
veteran contends that his colon cancer relates to his 
service, but as a layman, his statements are not competent 
evidence on medical causation.  See Espiritu, 2 Vet. App. at 
494-95.  As there is no competent medical evidence that links 
the veteran's colon cancer to any incident or incidents of 
service, service connection is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Hypertension

The veteran is seeking service connection for hypertension.  
Through his statements and testimony herein, he attributes 
this condition to the stress of performing his inservice 
duties.  

A review of the veteran's services medical records was silent 
as to any references to symptoms, findings, or diagnoses of 
hypertension.  On medical history reports completed in April 
1958, October 1962, September 1964, and February 1968, the 
veteran denied having any history of high blood pressure.  
Physical examination, performed in September 1964, revealed a 
blood pressure reading of 112/72.  

Following his military service, the first documented 
diagnosis of hypertension was in 1993, twenty-five years 
after the veteran's discharge from the service.  Subsequent 
post service records show ongoing treatment for this 
condition.

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension became manifest or otherwise originated during 
his period of service or within one year of service 
separation.  The Board notes that the veteran's service 
medical records make no reference to complaints of or 
treatment for hypertension.  Following his military service, 
there is no evidence of complaints of or treatment for 
hypertension for over twenty years.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Finally, the current treatment 
records do not contain any indication that the veteran's 
current hypertension had its onset during service.   

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994). 


While the Board acknowledges the veteran's allegations in 
this matter, his statements and testimony, as a lay person, 
is not competent evidence to assert that a relationship 
exists between his period of 
service and such disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In summary, the record is devoid of sufficiently competent 
evidence establishing that the veteran's hypertension became 
manifest or otherwise 
originated during the veteran's military service.  The 
probative medical evidence fails to establish any 
relationship or nexus between such a disorder and the 
veteran's period of service.  Therefore, the Board concludes 
that hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been 
incurred in service.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for hypertension, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

D.  Sinusitis

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for sinusitis.

In January 1996, the RO issued a rating decision which denied 
the veteran's initial application seeking service connection 
for sinusitis.  Notice of this decision was sent to the 
veteran that same month, and he did not timely file a notice 
of disagreement thereafter.  Thus, the January 1996 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 
(2006).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).


The standard for new and material evidence was amended during 
the course of this appeal.  See 38 C.F.R. § 3.156(a) (2006).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001).  As the veteran's claim to reopen the issue 
of service connection herein was received before that date, 
specifically in November 1999, the law in effect when the 
claim was filed is applicable.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The underlying basis for the RO's January 1996 decision was 
that chronic sinusitis was not shown during the veteran's 
military service, and that he was not shown to currently have 
sinusitis related to his military service.  Evidence 
considered at the time of the RO's January 1996 decision 
includes, in pertinent part, the veteran's service medical 
records and post service treatment records, dated from 1993 
to 1995.   

In support of his present claim to reopen, the veteran has 
submitted post service medical treatment records, dated from 
1996 to 2006, which show intermittent complaints and 
treatment for sinusitis.  However, this medical evidence is 
dated more than twenty years after the veteran's final 
discharge from the service and does not provide a nexus 
between his current disorder and his military service.  In 
addition, the record now contains additional service 
personnel records which were received after the January 1996 
RO decision.  Although new, this evidence is not material as 
they are personnel records and not medical evidence, and 
therefore, does not show sinusitis in service and does not 
indicate that the veteran's sinusitis was aggravated or 
caused by his service.  .

In addition to his medical records, the veteran presented 
statements and testimony where he basically reiterates his 
contentions which were previously before the RO at the time 
of the January 1996 decision.  The veteran's lay statements, 
and testimony, in this regard are cumulative or redundant, 
not new.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

Without the appropriate medical training and expertise, the 
veteran's statements are not competent evidence to establish 
the etiology of his claimed disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where, as here, resolution of an issue 
under consideration turns on a medical matter, an unsupported 
lay statement, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

The Board concludes that new and material evidence has not 
been submitted since the January 1996 decision which denied 
service connection for sinusitis.  Thus, the claim has not 
been reopened, and the RO's January 1996 decision remains 
final.  

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for colon cancer, to include as due to 
ionizing radiation exposure, is denied.

Service connection for hypertension is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for sinusitis is denied.  


REMAND

A. Pain in the Hips, Knees and Ankles

At his hearing before the Board, the veteran testified that 
Dr. McCoy of Circleville had told him five or six years ago, 
following a review of his medical records from the VA, that 
his bilateral hip, knee and ankle disorders were the result 
of his service-connected neuritis, right sciatic nerve, and 
the effects that condition has on his gait.  A review of the 
evidence of record does not reveal any treatment records or 
opinion statements having been received or requested from Dr. 
McCoy.  When the VA is put on notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).   

B.  Skin Cancer

A review of the veteran's service medical records revealed 
treatment for a variety of skin conditions.  A treatment 
report, dated in June 1958, noted that he had warts on his 
right hand.  A treatment report, dated in February 1961, 
noted that he underwent the removal of a scalp cyst, which 
was shown on biopsy to be an epidermal inclusion cyst.  
Treatment reports, dated in May and June 1962, noted 
treatment for chronic dermatitis of the left and right 
wrists.  

Following his discharge from the service, the veteran is 
shown to have received treatment for a variety of skin 
conditions, including dermatitis of the scrotum in November 
1994, dermatitis in April 1997, and malignant melanoma in May 
1997.  A treatment report, dated in November 1998, noted that 
the veteran had underwent treatment for the removal of skin 
irregularities on the left temple area and left forearm.  In 
November 2001, the veteran received treatment for eczema on 
the right posterior calf.  The veteran also testified that he 
has had skin cancer removed from his cheek and on his ear.   

Given the inservice treatment for various skin conditions, as 
well as his post service treatment for skin conditions, the 
Board concludes that VA's duty to assist the veteran in this 
matter requires that a VA medical opinion be obtained to 
ascertain the etiological relationship, if any, between the 
veteran's current skin disorders and his active duty military 
service.

C.  Residuals of Left Clavicle Fracture

After reviewing the veteran's claims folders, the Board finds 
that the current medical evidence of record is insufficient 
to properly determine the appropriate disability rating for 
the veteran's service-connected residuals of left clavicle 
fracture.

In making this determination, the Board notes that the most 
recent VA examination addressing the veteran's residuals of a 
left clavicle fracture was conducted in December 2002.  At 
his hearing before the Board in February 2007, the veteran 
testified that this condition had significantly worsened 
during the course of this appeal.  Specifically, he reported 
that his residuals of a fractured left clavicle are 
manifested by pain, reduced range of motion, and reduced 
strength in the left arm.  

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  Under these circumstances, the RO should 
provide the veteran with a VA examination to determine the 
current symptomatology of his service-connected residuals of 
fractured left clavicle.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
request a list of the names and addresses 
of all doctors and medical care 
facilities that have examined or treated 
him for his residuals of left clavicle 
fracture; bilateral ankle, knee and hip 
disorders; skin disorders; and neuritis, 
right sciatic nerve, since August 2005, 
to include records from Dr. McCoy, in 
Circleville.  Based on the veteran's 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran must be afforded a VA 
skin examination to ascertain the 
etiology of any skin disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make these 
determinations must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any current skin disorder 
found is related to the veteran's 
military service.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.  The RO must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the current severity of his 
service-connected residuals of a left 
clavicle fracture.  The claims file must 
be made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail, 
to include any neurologic and 
musculoskeletal manifestations.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of left shoulder pathology 
found to be present, to include any 
dislocation or nonunion of the clavicle.  
Additionally, the examiner must state the 
range of motion of the left shoulder in 
degrees.  If pain on motion is found, the 
examiner must specifically state the 
degree of motion at which the pain 
begins.  Functional limitation due to the 
veteran's service-connected left shoulder 
disorder, if any, must be reported.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

  

____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


